SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New Discovery in Espírito Santo Basin Rio de Janeiro, July 11, 2012 – Petróleo Brasileiro S.A. – Petrobras announces the discovery of a new oil accumulation (15°API) in the post-salt layer of Espírito Santo Basin, in Concession BM-ES-24 (Block ES-M-661), located 58 km from the city of Vitória, state of Espírito Santo. The discovery took place during drilling of the well informally known as Grana Padano, which is 64 km from Golfinho Field, at a water depth of 1,208 meters. The discovery was confirmed from gas detector response and logging carried out in reservoirs of 2008 meters deep. Petrobras is the operator of the consortium for the exploration of the concession (70%) in partnership with IBV (30%). The consortium plans to develop the block and intends to submit an Evaluation Plan proposal to the National Petroleum, Natural Gas and Biofuels Agency (ANP) with the aim of demarcating the discovered accumulation and estimate reservoir volumes and productivity. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 11, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
